NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL HUNT,                                   No.    21-55310

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-08064-JFW-PVC
 v.

CITY OF LOS ANGELES, a municipal           MEMORANDUM*
corporation; CHARLES L. BECK, in his
individual and official capacity; MATTHEW
M. JOHNSON, in his individual and official
capacity; DOES, 1-10,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                           Submitted August 26, 2022**


Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges

      Michael Hunt appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging various constitutional and state law violations.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review summary judgment de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendants Beck

and Johnson because Hunt failed to raise a genuine dispute of material fact as to

whether these defendants were personally involved in any constitutional violations

or engaged in any wrongful acts causally connected to any constitutional violations.

See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (“A defendant may be held

liable as a supervisor under § 1983 if there exists either (1) his or her personal

involvement in the constitutional deprivation, or (2) a sufficient causal connection

between the supervisor’s wrongful conduct and the constitutional violation.”

(internal quotation marks and citation omitted)).

      The district court properly granted summary judgment on Hunt’s municipal

liability claim under Monell v. Department of Social Services, 436 U.S. 658 (1978),

because Hunt failed to raise a genuine dispute of material fact as to whether any

policy, custom, practice, or decision of a final policymaker of the City of Los

Angeles caused him to suffer constitutional injuries. See Horton by Horton v. City

of Santa Maria, 915 F.3d 592, 602–03 (9th Cir. 2019) (“[M]unicipalities may be

liable under § 1983 for constitutional injuries pursuant to (1) an official policy; (2)

a pervasive practice or custom; (3) a failure to train, supervise, or discipline; or (4)

a decision or act by a final policymaker.”).



                                           2
      The district court properly declined to exercise supplement jurisdiction over

Hunt’s state law claims. See Wade v. Reg’l Credit Ass’n, 87 F.3d 1098, 1101 (9th

Cir. 1996) (“Where a district court dismisses a federal claim, leaving only state

claims for resolution, it should decline jurisdiction over the state claims and dismiss

them without prejudice.”).

      The district court did not abuse its discretion by denying Hunt’s request for

additional time to conduct discovery under Rule 56(d), given that he neither

diligently pursued his previous discovery opportunities nor demonstrated what

evidence additional discovery would bring him or how it would avert summary

judgment. See Nidds v. Schindler Elevator Corp., 113 F.3d 912, 920–21 (9th Cir.

1996) (reviewing for abuse of discretion and holding that the movant must show that

the evidence sought exists, would prevent summary judgment, and has been

diligently sought). The district court also properly denied Hunt’s request to cross-

examine or depose the defendants’ declarants under C.D. Cal. Local Rule 7-8

because that rule “does not apply to hearings on motions for summary judgment.”

Living on the Edge, LLC v. Lee, 2015 WL 12712583, at *1 (C.D. Cal. Jan. 5, 2015).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.



                                          3